This action was brought by the plaintiff, Louis Karameros, against Emma Luther for a decree declaring null and void a ceremonial marriage entered into between them in Connecticut on August 16, 1931. On this appeal it is not contested that the defendant lacked the capacity to marry at the time of the ceremonial marriage in 1931, since a final decree of divorce to her from a prior husband had not been granted. Nor is it disputed that the defendant is bound by the determination of the courts that she never entered into a common-law marriage with the plaintiff. It was held, however, at Special Term, and affirmed in the Appellate Division, with one justice dissenting, that a finding of fact in a prior action between the parties to the effect that the plaintiff and defendant were married in 1931 isres judicata on that question.
The sole question on this appeal is whether the finding in this prior suit is decisive of the issue of marriage although, in the absence of that finding, the courts would rule that the parties never were married. This finding in the prior suit arose as follows:
In 1935 the defendant, Emma Luther, sued the plaintiff, Louis Karameros, for separation on the ground of cruel and inhuman treatment. Karameros entered an answer denying inter alia any cruelty, as well as the allegation of marriage. His answer included an affirmative defense that the ceremonial marriage in 1931 was a nullity. There was also an affirmative defense and a counterclaim for divorce on the ground that Emma *Page 91 
Luther was guilty of adultery. A jury verdict was had on the question of adultery, and it was found that no adultery had been committed. The parties then proceeded to the trial of the separation action. Upon that trial the affirmative defense of the validity of the 1931 marriage was withdrawn on consent. The court then dismissed the separation action on the merits for failure to prove a cause of action for separation. The findings of fact, however, included one to the effect that the parties were duly married in New York in 1931. No appeal was taken therefrom. About a month after the judgment was entered, Karameros moved for an order vacating so much of the findings of fact as determined the parties to be husband and wife, and for leave to reinstate the affirmative defense of no marriage and for a new trial on that issue. This motion was denied by the trial judge on the ground that he lacked authority to alter his judgment in this manner.
It is upon this finding of fact in the separation action that the courts below have relied in denying relief to the plaintiff in the case at bar. They have held that the finding is resjudicata on the question of marriage between the parties. The principle of res judicata, however, when considered in connection with the facts in the case at bar, does not apply to the determination of facts immaterial to the issue decided, and this is true even though such facts have been put in issue by the pleadings. (Rudd v. Cornell, 171 N.Y. 114.) The prior judgment is conclusive only as to facts which have such a relation to the issue that their determination was necessary to the decision of the issue. (Griffen v. Keese, 187 N.Y. 454;House v. Lockwood, 137 N.Y. 259, 268.) The rule that a judgment in one action is conclusive in a later one, not only as to matters actually litigated therein but also as to any that might have been so litigated, has no application here for the reason that the causes of action have not such a measure of identity that a different judgment *Page 92 
in the second would destroy or impair rights or interests established by the first. (Schuylkill Fuel Corp. v. NiebergRealty Corp., 250 N.Y. 304, 308.)
In the separation action brought by the defendant herein against Louis Karameros, the present plaintiff, it was decided that she had failed to prove acts constituting a cause of action for separation and, therefore, judgment went against her. That was the only material issue decided in the case. It is true that the court made a finding of fact to the effect that the parties were duly married in New York in 1931, despite Karameros' withdrawal of the affirmative defense that the ceremonial marriage in 1931 was a nullity. The question of the marriage, however, as it turned out was not a material issue, and, therefore, the finding in that case is not binding on the court in the case at bar, where the question of marriage is the material issue. The two causes of action are different. The decree in the action for separation, being based on a dismissal of the action because of failure to prove the acts relied on for a separation, there was no necessity for any determination of the validity of the marriage. The latter is the basis of this action.
The defendant urges that the question of marriage was an issue in the separation action since, if she had been successful, it would have been necessary for her to prove not only a ground for separation but also that she and the plaintiff were married. In the separation action, however, the court found against her and decided the case on the basis of the absence of statutory grounds for a separation. Therefore, a finding in her favor on the question of marriage was not at all material to the determination of the case. To a contrary holding it might have been a material issue; to the actual holding it was not at all material. In the case at bar a judgment "is final as to the immediate purpose and object of that action and as to every fact litigated and decided therein, having such a relation to the issue that its determination *Page 93 was necessary to the determination of the issue." (Italics interpolated.) (Stannard v. Hubbell, 123 N.Y. 520, 531;Silberstein v. Silberstein, 218 N.Y. 525. See, also, Rudd
v. Cornell, 171 N.Y. 114.) "The estoppel extends to the material facts which are in issue between the parties to the action, and to such as necessarily bear upon, control and are essential to the adjudication made." (House v. Lockwood,137 N.Y. 259, 270.)
It follows that the judgments of the courts below should be reversed, without costs, and the case remitted to the Trial Term, with directions to enter judgment declaring the marriage between the parties null and void.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and RIPPEY, JJ., concur.
Judgment accordingly. *Page 94